—Proceeding pursuant to CPLR article 78 to review a determination of the respondent dated January 14, 1993, which, after a hearing, disqualified the petitioner as a vendor in a "Special Supplemental Food Program for Women, Infants and Children” administered by the New York State Department of Health, until September 2, 1994, and imposed a civil penalty of $1,500.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the "Notice of Hearing and Charges” provided the petitioner with adequate notice of the transactions which gave rise to the charges and allowed for the preparation of an adequate defense (see, Matter of Block v Ambach, 73 NY2d 323).
*615The admission into evidence of a copy of a check dated September 13, 1991, was proper pursuant to State Administrative Procedure Act § 306 (2).
We have reviewed the petitioner’s remaining contentions and conclude that they are without merit. Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.